MEMORANDUM **
Miguel Ortiz-Franco appeals his guilty-plea conviction and 57-month sentence imposed for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ortiz-Franco has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ortiz-Franco has filed a pro se supplemental opening brief and the government has filed a supplemental answering brief.
Our review of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.